Per Curiam.

The resolution of respondents of 1958, accepting, in general terms, Wilshire Circle as a public road, was effective as an acceptance of only the 1515.15 feet specifically described in relators’ petition. The second resolution accepted only an additional 1930.57 feet of that portion of the road offered for dedication in the 1962 petition. Thus, there having been no acceptance of the 850-foot portion in question, respondents are under no duty specifically enjoined by law to repair and maintain the unaccepted portion. The writ of mandamus is, therefore, denied.

Writ denied.

Taft, C. J., Zimmerman, Matthias, EZerns, Herbert, Schneider and Brown, JJ., concur.
Kerns, J., of the Second Appellate District, sitting for O’Neill, J.